1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   THE ESTATE OF RUBEN NUNEZ              Case No.: 16cv1412-BEN-MDD
     by and through its successor-in-
12   interest LYDIA NUNEZ, ALBERT           ORDER GRANTING IN PART AND
13   NUNEZ, and LYDIA NUNEZ,                DENYING IN PART PLAINTIFF’S
                  Plaintiff,                MOTION FOR SANCTIONS
14                                          AGAINST DEFENDANT CPMG
15   v.
                                            [ECF No. 358]
16   CORRECTIONAL PHYSICIANS
     MEDICAL GROUP, INC., et al.,
17
                 Defendants.
18
19
20
          Before the Court is Plaintiff’s motion for sanctions against Defendant
21
     Correctional Physicians Medical Group, Inc. (“CPMG”) based upon an alleged
22
     discovery violation. On January 7, 2019, Plaintiff moved the district judge to
23
     refer this matter to this Court. (ECF No. 337). The district judge granted
24
     the motion on February 1, 2019. (ECF No. 343). Plaintiff filed this motion
25
     for sanctions on February 12, 2019. (ECF No. 358). CPMG responded in
26
     opposition on February 15, 2019. (ECF No. 363).
27

                                           1
                                                                    16cv1412-BEN-MDD
1                                 LEGAL STANDARD
2         The Court’s authority to impose sanctions stems from various
3    provisions in the Federal Rules of Civil Procedure and from the Court’s
4    inherent authority. The Court’s inherent authority was explained by the
5    Supreme Court as follows:
6         Federal courts possess certain “inherent powers,” not conferred by
          rule or statute, “to manage their own affairs so as to achieve the
7         orderly and expeditious disposition of cases.” Link v. Wabash R.
8         Co., 370 U.S. 626, 630–631, 82 S.Ct. 1386, 8 L.Ed.2d 734 (1962).
          That authority includes “the ability to fashion an appropriate
9         sanction for conduct which abuses the judicial process.” Chambers
10        v. NASCO, Inc., 501 U.S. 32, 44–45, 111 S.Ct. 2123, 115 L.Ed.2d
          27 (1991).
11
12   Goodyear Tire & Rubber Co. v. Haeger, __ U.S. __, 137 S. Ct. 1178, 1186, 197
13   L. Ed. 2d 585 (2017). For the Court to act pursuant to its inherent authority,
14   there must be bad faith or a willful abuse of the discovery process. Id.;
15   Oregon RSA No. 6 v. Castle Rock Cellular of Oregon Ltd. Partnership, 76 F.3d
16   1003, 1007 (9th Cir. 1996); CrossFit, Inc. v. National Strength and
17   Conditioning Assoc., No. 14-cv-1191-JLS-KSC, 2017 WL 4700070 *3 (S.D.
18   Cal. Oct. 19, 2017).
19        Rule 26(g)(3), Fed. R. Civ. P., provides that a party or attorney who
20   signs a discovery response that is incomplete or incorrect as of the time it is
21   made, may be sanctioned unless the signer acted with substantial
22   justification. Rule 26(e), Fed. R. Civ. P., requires that a party who has
23   responded to a discovery request must supplement the response in a timely
24   manner upon learning that the response was incorrect or incomplete in some
25   material respect and that the corrective information had not otherwise been
26   made known to other parties in the course of discovery.
27        Rule 37(b)(2), Fed. R. Civ. P., provides for sanctions for failing to obey a

                                             2
                                                                      16cv1412-BEN-MDD
1    discovery order. Rule 37(c) provides for sanctions for failing to supplement a
2    response. And, Rule 37(e) provides for sanctions for the loss of electronically
3    stored information that should have been preserved and was lost because a
4    party failed to take reasonable steps to preserve it and it cannot be restored
5    or replaced.
6                                    DISCUSSION
7         Plaintiff asserts that counsel for Defendants CPMG, Sara Hansen and
8    San Diego County engaged in a conspiracy to withhold critical evidence from
9    discovery in this case. These are serious allegations and the Court has
10   reviewed the history of discovery disputes in this case, reviewed all of the
11   pleadings filed in connection with this motion in this Court and before the
12   district judge and reviewed the allegedly withheld discovery. The Court finds
13   no evidence of a conspiracy to withhold discovery. Although the parties did
14   attempt to make some evidence non-discoverable, through the use of certain
15   state protections, that does not make for a conspiracy. The Court overruled
16   their objections and the evidence was disclosed. This is no different than
17   attorneys unsuccessfully seeking to protect information under the attorney-
18   client privilege or work-product protection. It is not unlawful or suspicious to
19   seek to use legal protections. There is no evidence of willfulness or bad faith
20   to implicate the Court’s inherent authority.
21        The bulk of the discovery allegedly withheld by CPMG is an email
22   chain, most of which does not involve Plaintiff. The remainder appear to be
23   meeting notes and certain documents that appear to have originated with the
24   County of San Diego. There is no evidence of destruction of information,
25   merely tardy disclosure. Because no electronically stored evidence appears to
26   have been lost or destroyed, Rule 37(e) is not implicated.
27        The Court finds that CPMG timely supplemented its response under

                                            3
                                                                      16cv1412-BEN-MDD
1    Rule 26(e). Perfection is not required in discovery. Cf. Fed. R. Civ. P. 26(g)
2    (certification of discovery responses must be informed by “a reasonable
3    inquiry”); Da Silva Moore v. Publicis Groupe, 287 F.R.D. 182, 191 (S.D.N.Y.
4    2012) (“the Federal Rules of Civil Procedure do not require perfection”). The
5    relevant portions of the email chain were contained within a much larger,
6    mostly irrelevant thread of mail. And the Court accepts CPMG’s statement
7    that the other documents were unknown.
8         The Court finds that with the trial date being vacated to be reset
9    shortly, there is time for certain corrective action. The Court will permit
10   Plaintiff to depose Dr. Mannis, Dr. Rao and Dr. Badre based solely on the
11   contents of the newly disclosed evidence. Each deposition shall be no longer
12   than four hours and shall be taken, if Plaintiff chooses to do so, within 21
13   days of this Order. Each party shall bear their own costs. This is not
14   intended to authorize discovery about discovery; the questioning is limited to
15   issues raised in the contents of the newly discovered documents.
16                                  CONCLUSION
17        Plaintiff’s motion for sanctions against Defendant CPMG is GRANTED
18   IN PART AND DENIED IN PART.                The motion is GRANTED only to the
19   extent that Plaintiff may depose Drs. Mannis, Rao and Badre, for no more
20   than four hours each, limited to questioning regarding the contents of the
21   newly produced documents. In all other respects, the motion for sanctions is
22   DENIED.
23   IT IS SO ORDERED.
24   Dated: March 4, 2019
25
26
27

                                            4
                                                                      16cv1412-BEN-MDD
